Exhibit 99.2 UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF CALIFORNIA In re: Case No.06-20046-A-11 Large Scale Biology Corp. Jointly Administered 3333 Vaca Valley Pkwy Vacaville, CA 95688 Consolidated Debtor Chapter 11 Tax ID # 77-0154648 Debtor(s) QUARTERLY POSTCONFIRMATION REPORT FOR THE QUARTER ENDINGMARCH 31, 20081 The Revested Debtor hereby submits the following post confirmation report for thiscalendar quarter: 1. Date of Entry of Order Confirming Plan: October 10, 2006 2. Cash balance at the beginning of quarter: $ 744,493 Total Receipts during this quarter: $ 234,200 Total disbursements during this quarter: $ 682,709 Cash balance at the end of this quarter: $ 295,984 3. Payments made pursuant to the Plan: $ 21,691 Total paid this quarter: $ 21,691 Total payments to be made pursuant to the Plan: $ 205,055 Cumulative paid to date: $ 205,055 Balance remaining to be made under the Plan: $ 0 As of the end of this reporting period , Yes / No 4. Are all payments required by the confirmed plan current at this time? [If “NO” attach explanatory statement identifying payments not made. Include creditor, amount, and date due; reason for non-payment and an estimated date when payments will be brought current]. YES 1 First Report shall be filed for the portion of the calendar quarter from the date of confirmation to the end of the quarter. Subsequent reports shall be filed at the expiration of each calendar quarter thereafter until dismissal, conversion, or entry of a final decree closing the case. Reports shall be filed with the Court and served upon the United States Trustee not later than twenty (20) days after expiration of the reported quarter. 5. Do you currently anticipate a circumstance/event which will cause an interruption or cessation of payments or other performance under the plan? [If “YES”, attach an explanatory statement.] NO 6. Have quarterly fees due to the United States Trustee as of the date of this report been paid pursuant to the plan and 28 U.S.C. §1930(a)(6)? YES 7. Have all motions, contested matters, and adversary proceedings been fully resolved? [If “NO” for each motion, contested matter, or adversary proceeding attach a statement identifying the parties and nature of the dispute and state the anticipated resolution.] YES 8. Has the order confirming the plan become non-appealable? YES 9. Have deposits, if any, required by the plan been distributed pursuant to (were on the plan? [If “NO” attach an explanatory statement] N/A (were none) 10. Has any property proposed by the plan to be transferred been transferred pursuant to the plan? N/A (were none) 11. Does any property remain to be transferred pursuant to the plan? [If “YES” attach a statement identifying each property to be transferred and the anticipated date of transfer pursuant to the plan.] N/A (werenone) 12. Has the Revested Debtor(s) or the successor of the Debtor(s) assumed the business or the management of the property dealt with by the plan? YES 13. Anticipated date of motion for final decree: Approx,June 30, 2008 I declare under penalty of perjury that the statements set forth, above are and accurate. Dated: 4/22/08 /s/ Randy Sugarman Signature of Responsible Individual Randy Sugarman Print Name Current Address 3333 Vaca Valley Pkwy, #1000 Vacaville, CA Telephone Number (415) 395-7500 2
